department of the treasury internal_revenue_service washington d c government entities tf fo i br date dec u il nos su o contact person identification_number telephone number employer_identification_number egend i - r i z z l i y w o n l a w j o o o i u q o k u o h dear sir or madam this letter is in response to your ruling_request under sec_4958 of the internal_revenue_code facts lis a not-for-profit corporation organized under the laws of the state ofa l has been recognized by the internal_revenue_service as an organization described in sec_501 of the code and as a public charity under sec_509 and sec_170 a iii l operates an acute care hospital on one campus located in a rural_area of the state of a lis managed by a board_of directors consisting of nine voting directors three of the directors are required to be physicians holding medical staff appointments at least one of these physicians must be engaged in general or family practice and another as a specialist the president of l and if not already an elected director the chief of staff of the medical staff serve as ex officio nonvoting members of the board persons on the board_of directors are elected by the voting directors to staggered three-year terms the members of l are the directors of l and each person upon being elected as a director contemporaneously becomes a member of l for the term of his or her directorship l plans to expand and renovate its existing facility to provide additional hospital facilities l plans to finance the entire cost of the expansion and renovation by borrowing the proceeds of new tax-exempt_bonds issued by the n the bonds would consist of two issues as described below l plans to borrow the proceeds of senior bonds issued by n to fund approximately percent of the total costs of the expansion and renovation of l’s facilities the maximum amount of senior bonds that will be issued will be dollar_figureb the senior bonds will be secured through a master_trust indenture by the total revenues of l bonds will receive an a minus rating and possible credit enhancement to aa serial maturities of increasing amounts will be between dollar_figure and dollar_figure for year sec_1 through year the senior bonds will be fully underwritten with the interest rate to be established after receiving competitive bids from prospective purchasers it is estimated that the senior bonds will provide interest rates between percent and percent with to year maturities it is anticipated that the senior l plans to borrow the proceeds of subordinated bonds issued by the n to fund approximately percent of the total costs of the expansion and renovation of l’s facilities the maximum amount of subordinated bonds that will be issued will be dollar_figurec the subordinated bonds will have a single fixed interest rate determined at issuance that will accrue semiannually the rate will not vary over the term of the subordinated bonds and the yield on the subordinated bonds will be the same under all possible payment schedules interest will be payable on the subordinated bonds only if audited prior fiscal_year cash_flow from operations exceeds a fixed amount any accrued but unpaid interest remains a liability of l accrued but unpaid interest on the subordinated bonds will accrue interest at the fixed rate at each interest accrual date and will be paid in future years if cash_flow from operations exceeds a fixed amount principal and all accrued interest will be due at maturity the subordinated bonds will be secured_by l’s gross_receipts on a basis subordinate to all other obligations current or future secured_by master_trust indenture collateral the subordinated bonds will have a year balloon maturity and will be callable on and after two years after issuance at par_value plus accumulated interest l has a unilateral option to extend the maturity_date for five years for two possible such extensions it is expected that the maximum term of the subordinated bonds will be a term of years sixty percent of the subordinated bonds ie a maximum of dollar_figured will be issued as a private_placement to accredited institutional investors or accredited individual investors who are not physicians at l forty percent of the subordinated bonds ie a maximum of dollar_figuree will be issued to m the coupon rate of the subordinated bonds will be set by the underwriter for the senior bonds in the capacity of broker for the sale of the subordinated bonds after receiving competitive bids from disinterested institutional and individual investors to determine the lowest acceptable interest rate at which all of the subordinated bonds could be sold at par the broker will have no interest in l other than performing these and other financial services the auction process for setting the coupon rate of the subordinated bonds will be as follows the broker will identify a minimum of accredited institutional and or individual investors to bid on dollar_figured of subordinated bonds oral bids will be sought from all identified bidders in multiples of dollar_figure with a maximum bid of dollar_figure from any one bidder the aggregate amount of the total bids received from all bidders must equal or exceed dollar_figure a bid summary sheet will be maintained that records all oral bids bids will be sorted by coupon tate bid in ascending order the coupon rate will be set by the broker at the lowest actual coupon rate at which the bid amounts at or below that rate will purchase dollar_figured of subordinated bonds m is a limited_liability_company organized under the laws of the state of a m will be owned by medical staff physicians and by m’s manager an affiliate of l m will purchase and hold percent of the subordinated bonds m's sole activities will be owning the subordinated bonds disbursing bond interest and principal to its members facilitating transfer of its ownership_interest and regulating compliance with certain healthcare regulatory and tax requirements upon the organization of m membership units in m will be sold for dollar_figure cash per unit m’s manager and each physician will own at least one membership unit in m m will limit ownership to m’s manager and an unlimited number of accredited physician investors and up to other physician investors it is expected that more than physicians including the four physicians who are voting or non-voting directors of l collectively will own most of the membership units in m the business and affairs of m will be managed by m’s manager m’s manager will not be obligated on the senior bonds or on the subordinated bonds all matters submitted to the members of m require at a minimum the approval of a majority of membership interests the approval of certain major matters requires the approval of at least percent of the membership interests m will make all distributions to its members pro_rata based on the amount of each member’s respective unit ownership except for patient care delivered in physicians’ practice clinics or other hospitals each physician member of m wiil be prohibited from engaging in any service capacity for consulting with or investing in any organization that provides facilities and or services that is competitive with l in the county where l is located or in any of its six contiguous counties located in the state of a this prohibition will apply as long as the physician is a member of m and for two years thereafter upon a member’s material breach of a contract with l or any affiliate including m the member’s rights may be terminated and such member's units purchased m's manager will have a continuous purchase option to purchase the defaulting member's units pincite percent of -4- par_value plus the accumulated interest associated with the units’ indirect interest in the subordinated bonds held by m an individual member of m will have no right to require in-kind distributions and will have no right to require m l or an affiliate to purchase the member's units on date l’s board_of directors approved the adoption of a new conflicts of interest policy on date l’s board_of directors approved the proposed transaction regarding l’s issuance of the subordinated bonds and formation of m none of the physician staff member directors of l participated in the discussion or vote approving any of these matters and did not control any individual involved in the approval process m's manager and the holders of a majority of m’s membership units who are not directors of l will approve m’s investment in the subordinated bonds issued by l l has submitted a representation that l’s participation in the sale of the subordinated bonds to m will not constitute a violation of the federal medicare and medicaid anti-kickback laws ruling requested the process for setting the coupon rate of the subordinated bonds to be sold by l tom constitutes an offer received as part of an open and competitive bidding process under sec_53_4958-6 of the foundation and similar excise_taxes regulations applicable law sec_4958 of the code imposes certain excise_taxes on each excess_benefit_transaction between a sec_501 or a sec_501 organization and a disqualified_person sec_4958 provides that the term excess_benefit_transaction means any transaction in which the economic benefit is provided by a sec_501 or sec_501 organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_4958 of the code defines the term disqualified_person as to any transaction as any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization and includes a member_of_the_family of such an individual a disqualified_person also includes a corporation partnership or trust or estate in which such persons collectively own more than percent of the combined voting power more than percent of the profits interest or more than percent of the beneficial_interest respectively see sec_4958 sec_53_4958-4 of the regulations provides that the fair_market_value of property including the right to use property for purposes of sec_4958 of the code is the fair_market_value ie the price at which property or the right to use property would change hands -5- between a willing buyer and a willing seller neither being under any compulsion to buy sell or transfer property or the right to use property and both having reasonable knowledge of the relevant facts sec_53_4958-6 of the regulations provides that a transfer of property or the right to use property is presumed to be at fair_market_value if several conditions are satisfied one of these conditions is that the authorized body obtained and relied upon appropriate data as to comparability prior to making its determination sec_53_4958-6 of the regulations provides that an authorized body has appropriate data as to comparability if given the knowledge and expertise of its members it has information sufficient to determine whether under the standards in sec_53_4958-4 the property transfer is at fair_market_value but is not limited to current independent appraisals of the value of all property to be transferred and offers received as part of an open and competitive bidding process in the case of property relevant information includes rationale the coupon rate of the subordinated bonds will be set by the underwriter for the senior bonds in the capacity of broker for the sale of the subordinated bonds after receiving competitive bids from disinterested institutional and individual investors to determine the lowest acceptable interest rate at which all of the subordinated bonds could be sold at par the broker will have no interest in l other than performing these and other financial services the auction process for setting the coupon rate of the subordinated bonds as described above is a common commercial competitive bidding process for independently and fairly determining the coupon rate for bonds that are sold to the public therefore this process constitutes an offer received as part of an open and competitive bidding process under sec_53_4958-6 of the regulations ruling the process for setting the coupon rate of the subordinated bonds to be sold by l tom constitutes an offer received as part of an open and competitive bidding process under sec_53_4958-6 of the regulations this ruling does not address whether any party to the transaction described above is a disqualified_person under sec_4958 of the code nor whether the rebuttable_presumption described in sec_53_4958-6 of the regulations has been established as to this transaction this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it and may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the powers of attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
